MOORE, Chief Justice
(concurring specially).
I fully agree with the denial of the petition for certiorari in this case. I write separately simply to make it clear that Act No. 2001-977, Ala. Acts 2001, effective December 1, 2001, permits § 13A. — 5—9(c)(3), Ala.Code 1975, to be applied retroactively “based on evaluations performed by the Department of Corrections and approved by the Board of Pardons and Paroles and submitted to the court.” Terry Little did not submit to the court “evaluations performed by the Department of Corrections.”